           Case 1:21-cr-00177-CRC Document 29-1 Filed 05/07/21 Page 1 of 1


From:            John Copes
To:              "Jeremy Beck"; Liebman, Michael (USADC)
Cc:              Marcus Crenshaw
Subject:         RE: Docket No.: CR21-000177 USA v. Daniel Egtvedt - Electronic Monitoring Equipment Update
Date:            Friday, May 7, 2021 10:16:37 AM


Thank you for the update!!


From: Jeremy Beck <Jeremy_Beck@mdp.uscourts.gov>
Sent: Friday, May 7, 2021 8:28 AM
To: michael.liebman@usdoj.gov
Cc: John Copes <John.Copes@psa.gov>; Marcus Crenshaw <Marcus_Crenshaw@mdp.uscourts.gov>
Subject: Docket No.: CR21-000177 USA v. Daniel Egtvedt - Electronic Monitoring Equipment Update

Good morning,

I held off on writing you both yesterday as I wanted to ensure the equipment I installed would
continue to successfully monitor Egtvedt. The first piece of equipment I attempted did not work. The
second piece of equipment initially was successful. Later in the day, we received notice that the
equipment failed to maintain cell signal and signal was not reacquired until roughly midnight. I
contacted BI Corporation (who provides the equipment) and they noted due to the remote area, the
cell signal strength is temperamental at best. I then advised BI that this was the 7th piece of
equipment attempted for the defendant. They said if the prior 6 did not work and this one is having
issues, no equipment will consistently work where he is presently residing. The equipment that did
temporarily work will continue to go in and out and has done so 3x since yesterday morning. This is
not a viable option to monitor him given its ongoing issues.

Our office again requests the Location Monitoring/Home Detention condition be removed, while all
other conditions remain in full force and effect, and he continue on pretrial services supervision.

Thank you,

Jeremy Beck
Senior U.S. Probation Officer
U.S. Probation and Pretrial Services
District of Maryland
7855 Walker Drive, Suite 500
Greenbelt, MD 20740
Office – (301) 344-3621
Cell –
